Opinion of the Court by
Judge Hardin:
The instructions which this court gave to the jury, taken together, seem to embrace the law of the case, but if they did not, as the instructions were not excepted to the action of the court in relation to them, cannot be made available as a ground of reversal in this court.
Nor does .it appear that the verdict of the jury was unauthorized by the evidence. On the contrary, the offense alleged in the indictment seems to have been sufficiently proved to require the jury to find as they did.
The only remaining enquiry is, as to the action of the court in reinstructing and directing the jury after they had returned, and *423were about to render a verdict, which was not in accordance with the law and facts of the case. And we perceive no error in this; the unauthorized verdict not having been received, nor the jury discharged it was not improper to more correctly and fully define the law to them, and thus enable them to conform their verdict to the law and evidence. Wherefore, the judgment is affirmed.

Turner, for appellant.

Attorney General, for appellee.